Case 2:20-cv-01609-CCC-MF Document 1-3 Filed 02/14/20 Page 1 of 1 PagelD: 27

JS 44 (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Con

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither meplee nor tee the filing and service of pleadings or other papers as required by law, except as
e

erence of the

nited States in

ptember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I, (a2) PLAINTIFFS DEFENDANTS
Saket Chaudhari and Satyendra Chaudhari Matthew Parker and Parker Consulting Services, Inc.

 

County of Residence of First Listed Defendant _Leon County, FL

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Morris County, NJ
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

Attormeys (if Known,
Raziye Andican, Esq.

Smith, Currie & Hancock LLP
1950 Old Gallows Road, Suite 750 Tysons, VA 22182 (703) 506-1990

c ttgrneys (Firm Name, Address, and Telephone Number)
sif$} ¢ Seshpan e, Esq“

FRANZBLAU DRATCH
Plaza |, 354 Eisenhower Parkway, Livingston, NJ 07039 (973) 992-3700

 

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
Of US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State x1 © 1 Incorporated or Principal Place o4 o04
of Business In This State
0 2. U.S. Government M4 Diversity Citizen of Another State o2 M2 Incorporated and Principal Place os 45
Defendant (Indicate Citizenship of Parties in Item IH) of Business In Another State
Citizen or Subject of a 03 © 3° Foreign Nation o6 6
Foreign County

 

 

 

IV. NATURE OF SUIT (Place an "X” in One Box Only)

 

Click here for: Nature of Suit Code Descriptions.
FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES]

 

 

 

 

[ CONTRACT. TORTS
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | (2 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine O 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
G 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copynghts © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 830 Patent 7 450 Commerce
0) 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated OG 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability = O 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY SOCTA t O 480 Consumer Credit

O 710 Fair Labor Standards

of Veteran’s Benefits © +350 Motor Vehicle © 370 Other Fraud O 861 HIA (1395f) O 490 Cable/Sat TV

 

 

0 160 Stockholders’ Suits O 355 Motor Vehicle ©) 371 Truth in Lending Act C 862 Black Lung (923) G 850 Securities/Commodities/
{X 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI J 890 Other Statutory Actions
© 196 Franchise Injury 01 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters

Medical Malpractice Leave Act 0 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _| 790 Other Labor Litigation FEDERAL TAX SUITS Act
CF 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff OC 896 Arbitration
220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision

 

0) 245 Tort Product Liability Accommodations O 530 General ©) 950 Constitutionality of
© 290 All Other Real Property OG 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 1 462 Naturalization Application
0 446 Amer, w/Disabilities -] 0 540 Mandamus & Other [0 465 Other Immigration
Other 0 $50 Civil Rights Actions

 

0) 448 Education

0 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

VY. ORIGIN (Place an "X” in One Box Only)

O01 Original 2 Removed from O 3. Remanded from O14 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
28 U.S.C Code Sections 1332, 1441, and 1446

Brief description of cause:

breach of contract, Consumer Fraud, and malpractice

 

 

 

 

 

 

VII. REQUESTED IN [CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 500,000.00 JURY DEMAND: 8 Yes No

VIII. RELATED CASE(S) a
IF ANY (See structions): ae DOCKET NUMBER

DATE SIGNATURE OF A-PRQRNEY OF RECORD

02/14/2020 Bonny b/d"

FOR OFFICE USE ONLY a Uv pS —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
